DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 03/15/2022, Claims 15-18 have been cancelled, and Claims 1-14 and newly added Claim 15 are pending.

REASONS FOR ALLOWANCE
Claims 1-14 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Wachli (US PGPub 2016/0100857) in view of Do (US PGPub 2017/0049427), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 8, and 19 which recite, inter alia "the bag brim having a cross section configured to facilitate furling the tissue specimen bag onto itself…wherein the bag brim defines a triangular cross-sectional shape".  The novelty of this invention is “the triangular shape of the bag brim 30 facilitates furling the bag 12 and the brim 30 over on itself which, in turn, allows the surgeon to position the tissue specimen "T" at a desired depth within the surgical cavity depending upon a particular purpose” (Paragraph 0027; instant specification PGPub).
The closest prior arts of record Wachli and Do teach a similar tissue specimen retrieval bag to that of Claims 1, 8 and 19, however the prior art of record fails to disclose that the bag brim is non-circular or triangle shaped. Wachli and Do both teach circular bag brims. The claimed configuration of Claims 1, 8, and 19 allows that when the surgeon rolls up the bag, non-circular or triangular bag brim provides a planar surface so that the surgeon can easily know how much the bag brim has been rotated. 
Because none of the prior art documents of record teach a tissue specimen retrieval bag as recited in Claims 1, 8, and 19, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 8, and 19 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771